DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/137,994
This Office Action is responsive to the amended claim-set of July 13, 2021.
Claims 1-2, 4, 14, 25, and 27-36 have been examined on the merits.  Claims 1, 4, 27, 29, and 31 are currently amended.  Claims 2 and 14 are original.  Claims 25, 28, 30, and 32-35 are previously presented.  Claim 36 is new.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of July 13, 2021.
The Examiner has reviewed the claim amendments and Reply of 07/13/2021.
All indefiniteness rejections (see paragraphs 16-22 of previous Office Action) and rejections under 35 U.S.C. 112(d) (see paragraphs 23-29 in previous Office Action) have been withdrawn in light of Applicants’ claim amendments deleting compounds in dependent claims with methyls in positions not supported by genus compounds of base claims and by revising various base claims to permit two epoxides.
Conclusion
Claims 1-2, 4, 14, 25, and 27-36 are allowable as written for the rationale stated within paragraphs 25-28 in the Final Office Action of January 6, 2021.  These determinations are still valid for base instant claims 1, 25, 29, and 33-36, upon which all other claims depend.  These determinations are also valid for embodiments (1) with an epoxide at each of positions R3 and R5 and R4 and R6 or (2) just one epoxide at positions R7 and R8 or (3) no epoxides present.
Let the record reflect that the compound 
    PNG
    media_image1.png
    156
    192
    media_image1.png
    Greyscale
 (used in a former, now withdrawn prior art reference) and the compound 
    PNG
    media_image2.png
    143
    143
    media_image2.png
    Greyscale
 (cited as close art in Final Office Action of 01/06/2021) each first appeared in the reference ROBINSON (Robinson, E., et al.  “A Strategy for the Convergent and Stereoselective Assembly of Polycyclic Molecules.”  J. Am. Chem. Soc.  (2018), Vol. 140, pp. 1956-1965, referenced in IDS of 03/13/2020), which cannot be applied as a 102(a)(1) prior art reference since it was published within the grace period of the instant application and since it is not by another (the authors of the ROBINSON reference are the same as the entire inventive entity of the instant application and the ROBINSON 
The Examiner conducted a structure search of genus formula I (no epoxides) using Registry, HCaplus, and Casreact databases of STN of base claims 1, 25, and 29.  This search did not retrieve any prior art references.  See “SEARCH 6” in enclosed search notes.  The “SEARCH 6” is also comprehensive for claims 25 and 29 (no epoxides present).
The Examiner conducted a structure search of genus formula I of claim 1 and claim 29 with epoxides at each of R3 and R5 and R4 and R6 but no epoxide at R7 and R8 using Registry, HCaplus, and Casreact databases of STN.  This search did not retrieve any prior art references.  See “SEARCH 7” in enclosed search notes.
The Examiner conducted a structure search of genus formula I of claim 1 and claim 29 with epoxides only at R7 and R8 using Registry, HCaplus, and Casreact databases of STN.  This search did not retrieve any prior art references.  See “SEARCH 8” in enclosed search notes.
The Examiner conducted a structure search of claim 33 using Registry, HCaplus, and Casreact databases of STN.  This search did not retrieve any prior art references.  See “SEARCH 9” in enclosed search notes.
The Examiner conducted a structure search of claim 34 using Registry, HCaplus, and Casreact databases of STN.  This search did not retrieve any prior art references.  See “SEARCH 10” in enclosed search notes.
The Examiner conducted a structure search of claim 35 using Registry, HCaplus, and Casreact databases of STN.  This search did not retrieve any prior art references.  See “SEARCH 11” in enclosed search notes.
The Examiner conducted a structure search of the first compound of claim 36 using Registry, HCaplus, and Casreact databases of STN.  This search did not retrieve any prior art references.  See “SEARCH 12” in enclosed search notes.
The Examiner conducted a structure search of the second compound of claim 36 using Registry, HCaplus, and Casreact databases of STN.  This search did not retrieve any prior art references.  See “SEARCH 13” in enclosed search notes.
Furthermore, a review of the instant application’s inventor and assignee/owner names did not retrieve any double patent or prior art references for any of the above mentioned STN searches.
A review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent or prior art references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625